Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the limitation "the binary code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Based on the structure and dependency of the claims, claim 9 should be depending from claim 8 instead of claim 7.  Clarification or corrected is needed by Applicant. 
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As per claims 8 and 20, the claim subject matter “the alphanumeric code comprises a binary code” because it is not clear if only first or second alphanumeric code or both first or second alphanumeric code are binary.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,7,11-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (WO 2018/089660 A1) in view of Fischer et al. (US 2016/0343226).
As per claim 1, Birnkrant shows a system for smoke detection (Para 2 and 50), the system comprising: 
A first device (36) comprising an optical signal source configured to transmit an optical signal through a medium (block 104 in Fig 9); 
a second device (38) configured to receive the optical signal through the medium (Para [0052], [0061] and [0062]), wherein the first device and the second device are communicatively coupled to a controller (52) (Figs.1, 7 and § [0062]),  
wherein the controller is configured to: 
operate the first device to transmit a first alphanumeric code (“discrete pulse”) to the second device by operating the first device to transmit a modulated optical signal to the second device (Para [0076], [0077] and block 104 in Fig.9),  
wherein the modulated optical signal represents the first alphanumeric code (Para [0076] and [0077]); 
analyze the modulated optical signal received at the second device (block 108 in Fig.9) to convert the modulated optical signal to a second alphanumeric code (Para [0062]); and 
compare the first alphanumeric code to the second alphanumeric code (Para [0053]) to determine a presence of one or more conditions (such as e.g. the presence of smoke; cf. § [0050]) between the first device and second device.
In particular, as far as the features of the first and second alphanumeric codes are concerned represented by the modulated optical signal, this feature is regarded to be disclosed by the various algorithms for data evaluation mentioned in Para [0069] to [0071]. 
Further, it is noted that Birnkrant (Para [0004]) addresses exactly the same problem as the alleged invention, i.e. the reduction of time delays in smoke detection systems of pipe networks. 
	In the analogous art optic system, Fischer shows the use of alphanumeric codes transmitted by means of a modulated optical signal (Para [0071]) which also shows all remaining features of claim 1, Para. [0020] and [0083] to [0084]. 
	Therefore, it would have been obvious at the time the invention was made to include the use of alphanumeric codes transmitted by means of a modulated optical signal as suggest by Fischer to the system of Birnkrant because it would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
	As per claim 2, the combined invention meets the limitation of claim and Birnkrant further shows the one or more conditions comprises a presence of smoke (Para [0050]).
	As per claim 3, the combined invention meets the limitation of claim and Birnkrant further shows the modulated optical signal comprises a modulation of a frequency of the optical signal (Claims 6 and 16 of Birnkrant shows the use of any one of frequency modulation and amplitude modulation).
As per claim 4, the combined invention meets the limitation of claim and Birnkrant further shows the modulated optical signal comprises a modulation of an amplitude of the optical signal (Claims 6 and 16 of Birnkrant shows the use of any one of frequency modulation and amplitude modulation).
As per claim 5, the combined invention meets the limitation of claim and Fischer further shows the optical signal source comprises a light emitting diode (LED) (Para. [0040]).
As per claim 7, the combined invention meets the limitation of claim and Fischer further shows the modulated optical signal comprises an ON state for the optical signal and an OFF state for the optical signal (the generation of the modulated optical signal by simple on/off keying of the optical signal has already been realized in the invention of Fischer (Para [0071]) according to which binary codes are also used, as stated in claims 8 and 20). 
As per claim 11, the combined invention meets the limitation of claim and Birnkrant and Fischer further shows the optical signal comprises at least one of visible light, infrared light and ultraviolet light (While the use of signals having any of the three wavelength ranges is regarded as obvious in view of what the beginning of Para [0051] of Invention of Birnkrant discloses, it is noted that the invention of Fischer explicitly mentions both infrared light and ultraviolet light (Para [0040] and [0066]). 
As per claim 12, the combined invention meets the limitation of claim and Fischer further shows the medium comprises air (the medium through which the modulated optical signal of invention of Fischer is transmitted is also air (e.g. Para [0091]).
As per claims 13-17,19, they correspond to claims 1-5,7; they are therefore rejected for the similar reasons set forth. 
As per claim 20, the combined invention meets the limitation of claim and Fischer further shows the alphanumeric code comprises a binary code; wherein the binary code comprises a 1 representative of the ON state for the optical signal and a 0 representative of the OFF state for the optical signal (the generation of the modulated optical signal by simple on/off keying of the optical signal has already been realized in the invention of Fischer (Para [0071]) according to which binary codes are also used, as stated in claims 8 and 20).

Claim(s) 6,8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (WO 2018/089660 A1) in view of Fischer et al. (US 2016/0343226), further in view of Conemac (US 7,493,049).
As per claim 6, the combined invention meets the limitation of claim, and Fischer further shows the optical signal source comprises a light emitting diode (LED) (Para. [0040]), but does not explicitly mention the optical source comprises a florescent bulb.  
In the analogous art of optic medium, Conemac teaches the optical source comprises a florescent bulb or LED (col. 6, lines 29-68).
Therefore, it would have been obvious at the time the invention was made to include florescent bulb as suggest by Conemac to the LED of Birnkrant in view of Fischer because it would provide an alternative component, thereby increasing the flexibility of the invention.  It would be an implementation of use of know techniques to improve similar device in the same way.  The use of a fluorescent bulb is regarded as an equivalent alternative which would be readily considered by the person skilled in the art.
As per claims 8-9, the combined invention meets the limitation of claim and Fischer further shows the alphanumeric code comprises a binary code; wherein the binary code comprises a 1 representative of the ON state for the optical signal and a 0 representative of the OFF state for the optical signal (the generation of the modulated optical signal by simple on/off keying of the optical signal has already been realized in the invention of Fischer (Para [0071]) according to which binary codes are also used, as stated in claims 8 and 20).
As per claim 18, it corresponds to claim 6; it is therefore rejected for the similar reasons set forth. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (WO 2018/089660 A1) in view of Fischer et al. (US 2016/0343226), further in view of Ori (US 2020/0382214).
As per claim 10, the combined invention meets the limitation of claim, but does not explicitly mention the optical signal is a first optical signal; and wherein the second device is further configured to transmit a second optical signal through the medium; and wherein the first device is further configured to receive the second optical signal through the medium.  
In the analogous art of optic medium, Ori shows the optical signal is a first optical signal; and wherein the second device is further configured to transmit a second optical signal through the medium; and wherein the first device is further configured to receive the second optical signal through the medium (abstract; Para 10,19,99).
Therefore, it would have been obvious at the time the invention was made to include the first and second device with first and second optical signal through medium as suggest by Ori to the invention of Birnkrant in view of Fischer because it would provide bi-directional communication, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. Setting up a second transmission path where the second device transmits a further/second optical signal through the medium to the first device is regarded as a well-known measure which the person skilled in the art of communication engineering would realize in order to provide bidirectional communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689